— Judgments, Supreme Court, New York County (Richard Failla, J.), rendered November 29, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a prison term of 5 to 10 years, to run concurrent with identical concurrent sentences imposed upon defendant upon his conviction, upon a plea of guilty, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, under a separate indictment, unanimously affirmed.
On June 28, 1990, the defendant and the co-defendant sold two glassines of heroin to an undercover officer. After a brief chase, the defendant was apprehended and one glassine of heroin and $20 in pre-recorded buy money were recovered from his person.
Defendant’s claim that statements made by the prosecutor during summation deprived him of a fair trial is without merit. The prosecutor’s statements constituted a fair response to defense arguments. Concur — Murphy, P. J., Wallach, Ross and Asch, JJ.